 


110 HRES 112 IH: Recognizing and congratulating Guardian Industries and its 75th anniversary of commitment and leadership in the United States and global glass, automotive, and building products industries.
U.S. House of Representatives
2007-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 112 
IN THE HOUSE OF REPRESENTATIVES 
 
January 30, 2007 
Mr. Knollenberg submitted the following resolution; which was referred to the Committee on Energy and Commerce 
 
RESOLUTION 
Recognizing and congratulating Guardian Industries and its 75th anniversary of commitment and leadership in the United States and global glass, automotive, and building products industries. 
 
 
Whereas products and systems made by Guardian Industries, headquartered in Auburn Hills, Michigan, are currently key components to vehicles and construction products all over the world; 
Whereas Guardian Industries began in Detroit in 1932 as Guardian Glass Company, a small windshield fabricator in Detroit, Michigan; 
Whereas in 1968, the company changed its name to Guardian Industries Corporation; 
Whereas in 1970, Guardian’s first float glass manufacturing line began operation in Carleton, Michigan; 
Whereas in 1995, Guardian’s corporate headquarters moved to a new facility in Auburn Hills, Michigan; 
Whereas Guardian Industries Glass Group has grown into one of the largest glass manufacturers in the world with manufacturing operations in 5 continents and with customers in more than 100 countries and nearly 19,000 employees worldwide; 
Whereas Guardian Industries Building Products Group is a leader in fiberglass manufacturing and one of the largest distributors of building products in North America; 
Whereas Guardian Industries Automotive Group was the first automotive supplier to offer both glass and trim parts for original equipment manufacturers and continues to offer state-of-the-art complete solutions to a variety of industries; 
Whereas Guardian Industries Science and Technology Center continues the Guardian legacy of innovation and bringing new products to market; 
Whereas Guardian Industries is a leader in the research, development, and manufacture of energy-saving glass and building products; 
Whereas Guardian Industries facilities worldwide recognize and celebrate the importance of safety and wellness for all its employees; and 
Whereas on February 2, 2007, Guardian Industries will celebrate its 75th anniversary of existence: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes Guardian Industries’ commitment and leadership in the United States and global glass, automotive, and building products industries; and 
(2)congratulates Guardian Industries on its 75th anniversary as it continues to implement its philosophy of entrepreneurship and progressive management.  
 
